Citation Nr: 9932843	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-17 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased rating for low back disorder, 
currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant had an honorable period of active service from 
May 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the issue considered in this appeal has been 
obtained.

2.  The appellant's low back disorder is currently manifested 
by subjective complaints of back pain, reaching to the left 
posterior hip area much of the time; objective evidence of 
flexion to 80 degrees with pain in the low back; bending to 
15 to 20 degrees laterally to the right and left; and 
rotation of 30 to 35 degrees with pain to the right; chronic 
strain, with some arthritic change probably a factor as well; 
minimal hypertrophic spurring throughout the lumbar spine.

3.  The level of disability produced by the appellant's low 
back disability as objectively confirmed is consistent with 
severe intervertebral disc syndrome or severe lumbosacral 
strain, but not with pronounced intervertebral disc syndrome.  
There is no evidence of neurological changes into the lower 
extremities secondary to the back pathology.

4.  There is no showing of such an unusual disability picture 
as to render application of the regular schedular provisions 
impractical.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the appellant's low back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, and 
Diagnostic Codes 5010, 5289, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented 
claims which are not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

In adjudicating well-grounded claims, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are also related 
considerations.

Traumatic arthritis is to be rated as degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be confirmed objectively by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71, Diagnostic 
Codes 5003, 5010.

The appellant's low back disorder has been described as 
herniated intervertebral disc syndrome; the RO has evaluated 
this disability under the provisions of Diagnostic Code 5293, 
intervertebral disc syndrome.  A 40 percent evaluation is 
currently assigned.  A VA General Counsel's opinion, 
VAOPGCPREC 36-97 (December 12, 1997) provided, in part, that 
Diagnostic Code 5293 contemplates limitation of motion, and 
that the provisions of 38 C.F.R. §§ 4.40, 4.45, described 
supra, are applicable to ratings under Code 5293.

In addition, the Board will consider DCs 5289, 5292 and 5295.  
Under DC 5292, a 20 percent evaluation is warranted for 
moderate limitation of motion of the lumbar spine and 40 
percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Under DC 5293, a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks and a 40 percent evaluation is warranted 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent rating is 
warranted when a low back disorder produces or more nearly 
approximates pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Under DC 5295, a 20 percent evaluation is warranted for 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position and a 40 
percent evaluation is warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive Goldthwait's 
sign, marked limitation of flexion in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing or irregularity of a joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Under DC 5289, a 40 percent 
rating is warranted when there is favorable ankylosis of the 
lumbar spine and a 50 percent rating is warranted when there 
is unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to service connection has been established already and an 
increase in the disability rating is at issue, the present 
level of disability is of present concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

In October 1960, while in service, the appellant was 
diagnosed with herniation of nucleus pulposus with a history 
of injury to the back in August 1960 after lifting an ice 
box.  In October 1963, the appellant was granted service 
connection for intervertebral disc syndrome.  A 20 percent 
rating was assigned.  A 40 percent rating was assigned by 
rating decision of September 1991.  That rating has remained 
in effect since that time.

The most current evidence of the present level of disability 
is the appellant's June 1998 VA spine examination.  At that 
time, he complained of back pain, which increases with any 
change in the weather and with walking.  He indicated that 
the pain reaches to the left posterior hip area much of the 
time.  On physical examination, it was noted that the 
appellant was able to flex to 80 degrees with pain in the low 
back.  The appellant could bend 15 to 20 degrees laterally to 
the right and left.  Bending laterally to the right was 
painful.  There was no particular pain on extending to 20 
degrees.  The appellant was able to rotate 30 to 35 degrees 
with pain to the right. The examining physician remarked that 
the appellant's back pain was partly a chronic strain, with 
some arthritic change "probably a factor as well."  X-rays 
revealed minimal hypertrophic spurring throughout the lumbar 
spine.  There was slight anterior wedging of T11 and T12. 

An April 1997 radiology report from the Knoxville VAMC 
indicated that the lumbar vertebral bodies were normally 
aligned.  Small spurs arose anteriorly and laterally from 
several lumbar vertebral bodies.  Bony hypertrophy of the 
posterior elements was noted, and was greatest in the lower 
lumbar spine.  In the opinion of the examining physician 
these observations constituted mild degenerative changes.  

Outpatient treatment reports of record simply reveal that the 
appellant was seen for treatment of back pain throughout 1997 
and 1998.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is moderate 
in terms of the limitation of his forward flexion, his 
extension, and his lateral rotation, and the degree of pain 
he has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In this case, chronic pain was reported 
and was observed objectively.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit pyramiding.  It is the Board's reading 
of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
low back disorder are contemplated in the rating for moderate 
impairment that has been assigned.  Thus, 38 C.F.R. § 4.40, 
et seq. do not provide a basis for the assigning of a 
separate or increased disability rating.  Likewise, to the 
extent arthritis is present in the low back, and secondary to 
the service connected disorder, it does not provide a basis 
for a separate rating.  Limitation of motion, including any 
due to arthritis, is contemplated in the rating assigned.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the most current medical evidence shows no 
objective evidence that pronounced intervertebral disc 
syndrome is present.  Specifically, there is no evidence of 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  As such, findings commensurate 
with pronounced intervertebral disc syndrome under Diagnostic 
Code 5293 are not shown.  Moreover, a higher rating under DC 
5289 is not appropriate because there is no evidence of 
unfavorable ankylosis of the lumbar spine.  Further, 
Diagnostic Codes 5292 and 5289 are not for application, as 
they would not result in a higher rating.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the low back disability presents 
an unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the appellant's low back 
disability has not required frequent periods of 
hospitalization.  There is no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the back disability than that commensurate with the 
assigned 40 percent rating.  Therefore, the regular schedular 
standards, with the 40 percent evaluation currently assigned, 
adequately compensate the appellant for any adverse 
industrial impact caused by his back disability.  

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.


ORDER

An increased rating in excess of 40 percent for the low back 
disability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

